NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NELLIE J. PEEBLES,                              No.    19-35688

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05728-BAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Brian Tsuchida, Magistrate Judge, Presiding

                            Submitted October 9, 2020**
                               Seattle, Washington

Before: HAWKINS, GILMAN,*** and CALLAHAN, Circuit Judges.

      Nellie J. Peebles appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for disability


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We review the district court’s order de novo and the

Commissioner’s decision for substantial evidence and legal error. Attmore v.

Colvin, 827 F.3d 872, 875 (9th Cir. 2016). We have jurisdiction under 28 U.S.C.

§ 1291 and affirm.1

      1.     Substantial evidence in the record supports the Administrative Law

Judge’s (ALJ’s) Step Two finding that Peebles lacked a diagnosis of psoriatic

arthritis. Peebles’s examining rheumatologist specifically determined that she

“does not have psoriatic arthritis,” and a notation suggesting otherwise appears to

have been based on Peebles’s own reports, rather than an independent medical

assessment. Because the evidence is, at most, “susceptible to more than one

interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion

must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

Furthermore, even if the ALJ erred in not listing psoriatic arthritis as a severe

impairment, any such error was harmless because the ALJ accounted for Peebles’s

chronic pain symptoms in determining her residual functional capacity (RFC). See

Buck v. Berryhill, 869 F.3d 1040, 1048-49 (9th Cir. 2017) (“Step Two is merely a

threshold determination meant to screen out weak claims [and] is not meant to




1
      Because the parties are familiar with the facts of this case, we do not discuss
them at length here.

                                           2
identify the impairments that should be taken into account when determining the

RFC.”).

      2.     The ALJ did not err in giving significant weight to the state medical

consultant’s opinion. True, the ALJ tempered the limitations recommended by the

consultant, but she did so in Peebles’s favor based on more recent evidence

suggesting that Peebles’s back pain had worsened since the consultant’s 2015

evaluation. Peebles proceeds to argue that she is considerably more limited than

the consultant’s opinion suggests, but the ALJ reasonably concluded that the

record did not support additional limitations.

      3.     The ALJ provided specific, clear, and convincing reasons for partially

discounting Peebles’s testimony regarding the intensity, persistence, and limiting

effects of her symptoms. See Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir.

2014). The ALJ first explained that the medical evidence did not support Peebles’s

allegations of disabling levels of pain. “While subjective pain testimony cannot be

rejected on the sole ground that it is not fully corroborated by medical evidence,

the medical evidence is still a relevant factor in determining the severity of the

claimant’s pain and its disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857

(9th Cir. 2001) (citing 20 C.F.R. § 404.1529(c)(2)). The ALJ also permissibly

determined that Peebles’s activities and conduct at the hearing belied her

testimony. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (“Even where



                                           3
[a claimant’s] activities suggest some difficulty functioning, they may be grounds

for discrediting [her] testimony to the extent that they contradict claims of a totally

debilitating impairment.”); Morgan v. Comm’r of Soc. Sec. Admin., 169 F. 3d 595,

600 (9th Cir. 1999) (“The inclusion of the ALJ’s personal observations does not

render the decision improper.” (citation omitted)). Taken together, these were

sufficient reasons to partially discount Peebles’s complaints of pain.

      4.     Peebles argues that the ALJ failed to include all her limitations when

assessing her RFC. But because substantial evidence supports the ALJ’s evaluation

of the medical record, and because the ALJ properly discounted Peebles’s

testimony regarding the severity of her symptoms, substantial evidence also

supports the ALJ’s RFC determination.

      AFFIRMED.




                                           4